DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2,6-7 and 14-29 are pending and examined below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dohyun Ahn on 6/24/22.

The application has been amended as follows: 
Regarding claim 7:
Line 18 remove “and”
Line 22 after “temperature” delete “.” and add “, and”
Lines 23-25 add “wherein the control device limits rotation of the swivel body according to a smallest value among a plurality of swivel output limiting values derived from the respective temperatures detected by the temperature detection unit.”


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance in view of Edamura et al. (US 2013/0311052) in view of Wu et al. (US 2011/0251746), Sakai et al. (US 2010/0162706), and Ota et al. (US 2013/0275011):

Regarding claims 2, 6, and 7, the combination of art discloses an electric powered excavating machine with a swivel body and the numerous listed components with specific cooling and temperature measurement systems.  However, the combination of art can only reasonably be understood as selecting the first threshold broken to initiate cooling rather than detecting the temperature of all the units at any time and outputting the temperature control based on the smallest value among them.  Therefore, claims 2, 6, and 7 are allowed.

Dependent claims 14-29 are likewise allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
	
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665